DETAILED ACTION



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20200028783) in view of Lin (US 20140349635) further in view of Serravalle (US 20140148165)
Regarding claims 1 and 15, Jin teaches a method of a mobility management node in a core network of managing a plurality of non-coordinated radio access networks, RANs, connected to the core network, comprising: 
obtaining information indicating that a wireless communication device is connected to a base station in a first of the plurality of RANs, and information indicating a location of the wireless communication device (Fig. 3 step d where MME receives [0075] S301. The MME receives congestion information that is of a RAN and that is sent by the RCAF.); 
obtaining information identifying at least a second of the plurality of RANs
 to which the wireless communication device may connect based on the location of the wireless communication device, and information indicating available frequencies in the second RAN via which frequencies the wireless communication device is allowed to access a network being accessible by the mobility management node, (Fig. 3 S302; where MME “[0076] S302. The MME configures an RFSP of UE based on the congestion information of the RAN. [0007] where RFSP is RAT/frequency selection priority”), said the mobility management node being operated by an operator different from those operating the first and second RANs  (The examiner notes that this limitation is intended use. Nonetheless, it is also addressed below. The claim does not define what constitutes an “operator”, thus under BRI, the examiner interprets operator as a controller that controls a particular network component.  Since Jin teaches that these network components may be distributed on a plurality of network units and be physically separate.  Therefore, since each network component such as RANs or MME are physically separate, they would require their own operator/controller. See Jin, paragraph [0158] “The units described as separate parts may be .. physically separate.. or may be distributed on a plurality of network units.”)  
delivering the information identifying the second RAN to the wireless communication device (“[0077] S303. The MME delivers, to the RAN, an  [0019] The MME dynamically adjusts the RFSP based on the congestion information and delivers the RFSP to the RAN to adjust an access priority of the user, and controls camping or handover of the user, to optimize a network of the specific user based on an application requirement.”)
Jin does not explicitly teach obtaining the information indicating available frequencies in the second RAN and delivering available frequencies in the second RAN to the UE.  
In an analogous art, Lin teaches obtaining the information indicating available frequencies in the second RAN (Fig. 7 Step 603 “[0134] The MME receives the S1 handover request message.. where the handover request message carries the global identifier of the NeNB, and the physical identifier and/or frequency information of the target cell, which is carried in the S1 handover request message”) and 
delivering available frequencies in the second RAN to the UE (Fig. 7 Step 608 and 609,” [0141] Step 608: The HeNB receives the handover command message sent by the MME, and sends the handover command message to the UE. [0142] Step 609: The UE receives the handover command message sent by the HeNB, and is handed over to the target cell of the target HeNB according to the physical identifier and/or frequency information of the target cell, which is carried in the handover command message”).  Therefore, it would have been obvious for one of ordinary skill 
Regarding the newly amended limitation, Jin, Lin and Serravalle do not explicitly teach that the RANs are non-coordinated, the plurality of non-coordinated RANs being a plurality of RANs that do not have knowledge of one another and the first RAN being managed by a first Mobile Network Operator (MNO); and the second RAN being managed by a second MNO, which is different from the first MNO.
In an analogous art, Serravalle teaches the RANs are non-coordinated, the plurality of non-coordinated RANs (Fig. 1; eNB 4-A and eNB 4-B) being a plurality of RANs that do not have knowledge of one another and the first RAN (Fig. 1; eNB 4-A) being managed by a first Mobile Network Operator (MNO) (Fig. 1; Operator-A 2-A); and the second RAN (Fig. 1; eNB 4-B)  being managed by a second MNO (Fig. 1; Operator-B 2-B), which is different from the first MNO.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Jin’s teaching of MME to also include Serravalle’s teaching of non-coordinated RANs so that Jin’s MME can also have the flexibility to communicate with non-coordinated RANs.
Regarding the newly amended limitation, “the mobility management node being operated by a Distributed Service Operator, DSO, different from the first MNO operating the first RAN and the second MNO operating second RAN”.  The examiner notes that 
Regarding claims 5 and 19, the combination of Jin, Lin and Serravalle teaches the method of claim 1, wherein the acquiring of the information identifying at least a second of the plurality of RANs to which the wireless communication device may connect comprises: 
sending a request for the information to an external information providing device, the request comprising the location information of the wireless communication device and an identifier of the first RAN; and receiving, in response to the request, the information identifying said at least a second of the plurality of RANs to which the wireless communication device may connect based on the location of the wireless communication device, and the information indicating the available frequencies in the second RAN (Jin, [0100] S4012. The SCEF performs authentication on the UE based on the service request, and determines, after the authentication succeeds, a RAN list in which the UE is located.) 

Regarding claims 2 and 16, the combination of Jin, Lin and Serravalle teaches the method of claim 1, Jin further discloses wherein the acquiring of the information indicating that the wireless communication device is connected to a base station in the first RAN further comprises: receiving, from the base station of the first RAN, a RAN identifier (an identifier of the RAN) from which the location of the wireless communication device is determined (Jin, Fig. 2 S201, [0063] “S201. A network device Fig.5 S5012. [0064] “the congestion information on a RAN side may include.. an identifier of the RAN, an identifier of UE” [0069] For example, the network device may be a network element (MME) responsible for mobility management) 

Regarding claims 4 and 18, the combination of Jin, Lin and Serravalle teaches the method of claim 1, wherein the acquiring of the information indicating that the wireless communication device is connected to a base station in the first RAN further comprises: receiving, from the base station of the first RAN, location data of the wireless communication device (Jin, Step b discloses “attachment request” from base station RAN which prompts the “location update” step in step C.)

Regarding claim 5 and 19, the combination of Jin,  Lin and Serravalle teaches the method of claim 1, wherein the acquiring of the information identifying at least a second of the plurality of RANs to which the wireless communication device may connect comprises: sending a request for the information to an external information providing device, the request comprising the location information of the wireless communication device and an identifier of the first RAN (Fig. 3, S3011 “[0082] S3011. The MME sends a message of a congestion information subscription request to the RCAF, where the message may include identifiers (ID) of all eNB”); and 
receiving, in response to the request, the information identifying said at least a second of the plurality of RANs to which the wireless communication device may connect based on the location of the wireless communication device (Jin, Fig. 3 S302; [0076] S302. The MME configures an RFSP of UE based on the congestion information of the RAN. [0007] where RFSP is RAT/frequency selection priority) and the information indicating the available frequencies in the second RAN (Lin, [0034]”… a coexistence enabler (CE) 136 which determines which frequency bands are available for use by a network (such as a MME)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 15-16, 18-19 have been considered but are moot because the new ground of rejection (Lin (US 20140349635) further in view of Serravalle (US 20140148165)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/DUNG L LAM/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646